


Execution Version


CONSENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter called
this “Consent”) is dated effective as of March 28, 2016, by and among BREITBURN
OPERATING LP, a Delaware limited partnership (the “Company”), BREITBURN ENERGY
PARTNERS LP, as Parent Guarantor (the “Parent”), Breitburn GP LLC (the “Parent
GP”), Breitburn Operating GP LLC (the “General Partner”), the Subsidiaries of
the Parent and/or the Company, as guarantors (the “Subsidiary Guarantors”, and
together with the Parent, the Parent GP, and the General Partner, the
“Guarantors”), EACH LENDER SIGNATORY HERETO, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity “Administrative Agent”). Capitalized terms
used in this Consent, and not otherwise defined in this Consent, have the
meanings assigned thereto in the Credit Agreement defined below. The Credit
Agreement, as modified by this Consent, and as may be further amended, restated
or modified from time to time, is hereinafter called the “Agreement”.
W I T N E S S E T H:


WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Third Amended and Restated Credit Agreement dated as of November 19,
2014, as amended by that certain First Amendment dated as of April 8, 2015 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), whereby upon the terms and conditions therein stated
the Lenders have agreed to make certain loans to the Company upon the terms and
conditions set forth therein;


WHEREAS, the Company has requested that the Lenders consent to the Delayed
Scheduled Borrowing Base Redetermination (defined below) and the Elected
Commitment Amount Reduction (defined below); and


WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
consent to the Delayed Scheduled Borrowing Base Redetermination and the Elected
Commitment Amount Reduction as set forth herein;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Consent hereby agree as follows:


SECTION 1.    Consent.


(a)    The Company has informed Administrative Agent and the Lenders that the
Company desires to delay, until May 1, 2016, the Scheduled Borrowing Base
Redetermination scheduled for April 1, 2016 (the “Delayed Scheduled Borrowing
Base Redetermination”). The Company hereby requests that the Lenders consent to
the Delayed Scheduled Borrowing Base Redetermination. The Delayed Scheduled
Borrowing Base Redetermination is hereby consented to by the Majority Lenders
and shall be permitted under the Credit Agreement as of the Consent Effective
Date; provided that the consent to the Delayed Scheduled Borrowing Base
Redetermination shall not be deemed to be a consent to a delay of any subsequent
Scheduled Borrowing Base Redetermination, including, without limitation, the
October 1, 2016 Scheduled Borrowing Base Redetermination.


(b)    The Company has informed Administrative Agent and the Lenders that the
Company desires to reduce the Elected Commitment Amount under the Credit
Agreement from $1,800,000,000 to $1,400,000,000 (the “Elected Commitment Amount
Reduction”). The Company hereby requests that the Lenders consent to the Elected
Commitment Amount Reduction. The Elected Commitment Amount Reduction is hereby
consented to by the Majority Lenders and shall be effective as of the Consent
Effective Date.

H-15656211v4
 
Consent




--------------------------------------------------------------------------------




SECTION 2.      Guarantor Confirmation.


(a)The Guarantors hereby consent and agree to this Consent and each of the
transactions contemplated hereby.


(b)The Company and each Guarantor ratifies and confirms the debts, duties,
obligations, liabilities, rights, titles, pledges, grants of security interests,
liens, powers, and privileges existing by virtue of the Loan Documents to which
it is a party.


(c)The Company and each Guarantor agrees that the guarantees, pledges, grants of
security interests and other obligations, and the terms of each of the Security
Documents and Guaranties to which it is a party, are not impaired, released,
diminished or reduced in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all Obligations.


(d)The Company and each Guarantor acknowledges and agrees that all terms,
provisions, and conditions of the Loan Documents to which it is a party (as
modified by this Consent) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.
SECTION 3.    Conditions of Effectiveness. This Consent shall become effective
as of the date first set forth above (the “Consent Effective Date”), provided
that the following conditions shall have been satisfied:


(a)Consent. The Administrative Agent shall have received a counterpart of this
Consent which shall have been executed by the Administrative Agent, the Issuing
Lender, the Majority Lenders, the Company, and the Guarantors (which may be by
telecopy or PDF transmission).


(b)Payment of Fees. The Company shall have paid all accrued and unpaid fees,
costs and expenses owed pursuant to this Consent to the extent then due and
payable and invoiced at least two (2) Business Days prior to the Consent
Effective Date.


SECTION 4.    Representations and Warranties. Each of the Company and the
Guarantors represent and warrant to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Consent, as follows:


(a)It has the organizational power and authority to execute, deliver and perform
this Consent, and all organizational action on the part of it requisite for the
due execution, delivery and performance of this Consent has been duly and
effectively taken.


(b)The Credit Agreement, as modified by this Consent, the Loan Documents and
each and every other document executed and delivered to the Administrative Agent
and the Lenders in connection with this Consent to which it is a party
constitute the legal, valid and binding obligations of it, to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


(c)This Consent does not and will not violate any provisions of any of its
Organization Documents.



H-15656211v4
-2-
Consent

--------------------------------------------------------------------------------




(d)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Consent.


SECTION 5.    Reference to and Effect on the Credit Agreement.


(a)    Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as modified hereby.
(b)    Except as specifically modified by this Consent, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
SECTION 6.    Extent of Consent. Except as otherwise expressly provided herein,
the Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Consent. Each of the Company and the Guarantors hereby ratifies
and confirms that (i) except as expressly modified hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement remain in full force and effect, (ii) each of the other
Loan Documents are and remain in full force and effect in accordance with their
respective terms, and (iii) the Collateral and the Liens on the Collateral
securing the Obligations are unimpaired by this Consent and remain in full force
and effect.
SECTION 7.    Loan Documents. The Loan Documents, as such may be modified in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Consent is a Loan Document.
SECTION 8.    Claims. As additional consideration to the execution, delivery,
and performance of this Consent by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Consent, each of the Company
and Guarantors represent and warrant that, as of the date hereof, it does not
know of any defenses, counterclaims or rights of setoff to the payment of any
Indebtedness of the Company or the Parent to Administrative Agent, Issuing
Lender or any Lender.
SECTION 9.    Execution and Counterparts. This Consent may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Consent by facsimile or
pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 10.    Governing Law. This Consent shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal laws of
the United States of America.
SECTION 11.    Headings. Section headings in this Consent are included herein
for convenience and reference only and shall not constitute a part of this
Consent for any other purpose.
SECTION 12.    NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This CONSENT and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

H-15656211v4
-3-
Consent

--------------------------------------------------------------------------------




SECTION 13.     No Waiver. Each of the Company and Guarantors hereby agree that
no Event of Default and no Default has been waived or remedied by the execution
of this Consent by the Administrative Agent or any Lender. Nothing contained in
this Consent nor any past indulgence by the Administrative Agent, Issuing Lender
or any Lender, nor any other action or inaction on behalf of the Administrative
Agent, Issuing Lender or any Lender, (i) shall constitute or be deemed to
constitute a waiver of any Defaults or Events of Default which may exist under
the Agreement or the other Loan Documents, or (ii) shall constitute or be deemed
to constitute an election of remedies by the Administrative Agent, Issuing
Lender or any Lender, or a waiver of any of the rights or remedies of the
Administrative Agent, Issuing Lender or any Lender provided in the Agreement,
the other Loan Documents, or otherwise afforded at law or in equity.


[Signature Pages Follow]



H-15656211v4
-4-
Consent

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
LOAN PARTIES:
 
 
 
 
 
BREITBURN OPERATING LP
 
 
 
 
 
 
 
By: BREITBURN OPERATING GP LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
BREITBURN ENERGY PARTNERS LP
 
 
 
 
 
 
 
By: BREITBURN GP LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
BREITBURN GP LLC
 
BREITBURN OPERATING GP LLC
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
BREITBURN MANAGEMENT COMPANY LLC
 
 
 
 
 
By: BREITBURN ENERGY PARTNERS LP, its sole member
 
 
 
By: BREITBURN GP LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer




Signature Page to Consent




--------------------------------------------------------------------------------




 
BREITBURN FLORIDA LLC
 
BREITBURN OKLAHOMA LLC
 
BREITBURN SAWTELLE LLC (formerly Breitburn Fulton LLC)
 
BREITBURN TRANSPETCO GP LLC
 
BREITBURN TRANSPETCO LP LLC
 
 
 
 
 
 
 
By: BREITBURN OPERATING LP, its sole member
 
 
 
By: BREITBURN OPERATING GP LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
TRANSPETCO PIPELINE COMPANY, L.P.
 
 
 
 
 
By: BREITBURN TRANSPETCO GP LLC, its general partner
 
 
 
By: BREITBURN OPERATING LP, its sole member
 
 
 
By: BREITBURN OPERATING GP LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
By: BREITBURN OPERATING LP, its general partner
 
 
 
By: BREITBURN OPERATING GP LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
BREITBURN FINANCE CORPORATION
 
BEAVER CREEK PIPELINE, L.L.C.
 
ALAMITOS COMPANY
 
PHOENIX PRODUCTION COMPANY
 
GTG PIPELINE LLC
 
MERCURY MICHIGAN COMPANY, LLC
 
TERRA ENERGY COMPANY LLC
 
TERRA PIPELINE COMPANY LLC
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer


Signature Page to Consent




--------------------------------------------------------------------------------




 
QR ENERGY, LP
 
By: QRE GP, LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
QRE GP, LLC
 
By: BREITBURN GP LLC, its manager
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
QRE OPERATING, LLC
 
By: QR ENERGY, LP, its sole member
 
By: QRE GP, LLC, its general partner
 
 
 
 
 
By:
/s/ James G. Jackson
 
Name:
James G. Jackson
 
Title:
Chief Financial Officer




Signature Page to Consent




--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swing Line Lender and a Lender
 
 
 
 
 
By:
/s/ Michael Real
 
Name:
Michael Real
 
Title:
Director




Signature Page to Consent




--------------------------------------------------------------------------------




 
Associated Bank N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ Brian Caddell
 
Name:
Brian Caddell
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
Bank of America, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ Alia Qaddumi
 
Name:
Alia Qaddumi
 
Title:
Director
 
 
 
 
 
 
 
 
 
Bank of Montreal,
 
as a Lender
 
 
 
 
 
By:
/s/ Gumaro Tijerina
 
Name:
Gumaro Tijerina
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
 
 
By:
/s/ Christopher M. Aitkin
 
Name:
Christopher M. Aitkin
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
BNP PARIBAS,
 
as a Lender
 
 
 
 
 
By:
/s/ Sriram Chandrasekaran
 
Name:
Sriram Chandrasekaran
 
Title:
Director
 
 
 
 
 
By:
/s/ Vincent Trapet
 
Name:
Vincent Trapet
 
Title:
Director




Signature Page to Consent




--------------------------------------------------------------------------------




 
BRANCH BANKING and TRUST COMPANY,
 
as a Lender
 
 
 
 
 
By:
/s/ Parul June
 
Name:
Parul June
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
CADENCE BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
By:
/s/ Eric Broussard
 
Name:
Eric Broussard
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
Canadian Imperial Bank of Commerce,
 
New York Branch,
 
as a Lender
 
 
 
 
 
By:
/s/ Charles D. Mulkeen
 
Name:
Charles D. Mulkeen
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
By:
/s/ Stephen Hartman
 
Name:
Stephen Hartman
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
CIT BANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ John Feeley
 
Name:
John Feeley
 
Title:
Director




Signature Page to Consent




--------------------------------------------------------------------------------




 
Citibank, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ Eamon Baqui
 
Name:
Eamon Baqui
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Comerica Bank,
 
as a Lender
 
 
 
 
 
By:
/s/ Brandon M. White
 
Name:
Brandon M. White
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Compass Bank,
 
as a Lender
 
 
 
 
 
By:
/s/ Rhianna Disch
 
Name:
Rhianna Disch
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Credit Agricole Corporate and Investment Bank,
 
as a Lender
 
 
 
 
 
By:
/s/ Sharada Manne
 
Name:
Sharada Manne
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Ting Lee
 
Name:
Ting Lee
 
Title:
Director
 
 
 
 
 
 
 
 
 
CREDIT SUISSE AG, Cayman Islands Branch,
 
as a Lender
 
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
 
By:
/s/ Warren Van Heyst
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory




Signature Page to Consent




--------------------------------------------------------------------------------




 
Fifth Third Bank,
 
as a Lender
 
 
 
 
 
By:
/s/ Jonathan H. Lee
 
Name:
Jonathan H. Lee
 
Title:
Director
 
 
 
 
 
 
 
 
 
ING Capital LLC,
 
as a Lender
 
 
 
 
 
By:
/s/ Josh Strong
 
Name:
Josh Strong
 
Title:
Director
 
 
 
 
 
By:
/s/ Charles Hall
 
Name:
Charles Hall
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
JPMorgan Chase Bank, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ Robert Mendoza
 
Name:
Robert Mendoza
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
Mizuho Bank, Ltd.,
 
as a Lender
 
 
 
 
 
By:
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
Morgan Stanley Bank, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ Kevin Newman
 
Name:
Kevin Newman
 
Title:
Authorized Signatory




Signature Page to Consent




--------------------------------------------------------------------------------




 
Morgan Stanley Senior Funding, Inc.,
 
as a Lender
 
 
 
 
 
By:
/s/ Kevin Newman
 
Name:
Kevin Newman
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Natixis, New York Branch,
 
as a Lender
 
 
 
 
 
By:
/s/ Stuart Murray
 
Name:
Stuart Murray
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Vikram Nath
 
Name:
Vikram Nath
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
PNC Bank, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ John Araman
 
Name:
John Araman
 
Title:
SVP
 
 
 
 
 
 
 
 
 
Royal Bank of Canada,
 
as a Lender
 
 
 
 
 
By:
/s/ H. Christopher DeCotiis
 
Name:
H. Christopher DeCotiis
 
Title:
Attorney-in-fact
 
 
 
 
 
 
 
 
 
Santander Bank, N.A.,
 
as a Lender
 
 
 
 
 
By:
/s/ David O’Driscoll
 
Name:
David O’Driscoll
 
Title:
Senior Vice President
 
 
 
 
 
By:
/s/ Jeffrey Freedman
 
Name:
Jeffrey Freedman
 
Title:
Vice President




Signature Page to Consent




--------------------------------------------------------------------------------




 
SunTrust Bank,
 
as a Lender
 
 
 
 
 
By:
/s/ Janet R. Naifeh
 
Name:
Janet R. Naifeh
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
The Bank of Nova Scotia,
 
as a Lender
 
 
 
 
 
By:
/s/ Alan Dawson
 
Name:
Alan Dawson
 
Title:
Director
 
 
 
 
 
 
 
 
 
The Huntington National Bank,
 
as a Lender
 
 
 
 
 
By:
/s/ Stephen Hoffman
 
Name:
Stephen Hoffman
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
Toronto Dominion (New York) LLC,
 
as a Lender
 
 
 
 
 
By:
/s/ Wallace Wong
 
Name:
Wallace Wong
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
U.S. Bank National Association,
 
as a Lender
 
 
 
 
 
By:
/s/ Christopher D. Zumberge
 
Name:
Christopher D. Zumberge
 
Title:
Senior Vice President




Signature Page to Consent




--------------------------------------------------------------------------------




 
UBS AG Stamford Branch,
 
as a Lender
 
 
 
 
 
By:
/s/ Darlene Arias
 
Name:
Darlene Arias
 
Title:
Director
 
 
 
 
 
By:
/s/ Houssem Daly
 
Name:
Houssem Daly
 
Title:
Associate Director






Signature Page to Consent


